

EXECUTION VERSION
 
    AMENDMENT No. 1, dated as of August 4, 2009 (this “Amendment”), to the
Credit Agreement dated as of May 2, 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Rovi Corporation (formerly known as Macrovision Solutions Corporation), a
Delaware corporation (“Parent Borrower”), Macrovision Corporation (“Subsidiary
Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors, the
Lenders party thereto from time to time, J.P Morgan Securities Inc. (the
“Arranger”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint
lead arrangers and joint bookrunners, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as syndication agent, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties. Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement.
 
    WHEREAS, Section 10.02 of the Credit Agreement permits the Administrative
Agent, with the consent of the Required Lenders, to enter into amendments,
supplements or other modifications to the Credit Agreement with Borrowers;
 
    WHEREAS, the Loan Parties desire to amend the Credit Agreement on the terms
set forth herein;
 
    NOW, THEREFORE, in consideration of the premises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
    Section 1    Amendments. Section 6.11(a) of the Credit Agreement is hereby
amended by replacing the word “and” before “(ii)” with “,” and inserting the
following at the end of clause (ii):


 
“and (iii) redemptions (and delivery of notices of redemption), retirements,
repurchases or other acquisitions for value (and offers to purchase) of Senior
Notes (provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom and Parent Borrower shall be in compliance
on a Pro Forma Basis after giving effect to such redemption or acquisition with
each of the covenants set forth in Sections 6.10(a) and (b) for the Test Period
then last ended).”.

 
    Section 2    Representations and Warranties, No Default. Each Loan Party
represents and warrants to the Administrative Agent, the Collateral Agent and
each of the Lenders as of the date hereof and as of the date of effectiveness of
this Amendment:
 
    (a)   This Amendment has been duly authorized, executed and delivered by it
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms.
 
    (b)   The execution, delivery and performance by each Loan Party of this
Amendment will not (a) violate any Requirements of Law, (b) result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of any Loan Party
or any of the Subsidiaries, pursuant to the terms of any material indenture,
loan agreement, lease agreement, mortgage, deed of trust, agreement or other
material instrument to which such Loan Party or any of the Subsidiaries is a
party or by which it or any of its property or assets is bound or (c) violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of such Loan Party or any of the Subsidiaries.
    

--------------------------------------------------------------------------------


    (c)   The representations and warranties made by any Loan Party set forth in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof and as of the date of effectiveness
of this Amendment with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.
 
    (d)   At the time of and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
 
    Section 3    Conditions to Effectiveness of Amendment. This Amendment will
become effective upon:
 
    (a)   receipt by the Administrative Agent of executed signature pages to
this Amendment from the Required Lenders and each Loan Party; and
 
    (b)   payment by the Parent Borrower of (x) a consent fee payable to each
Lender consenting to this Amendment in an amount equal to 0.25% of the aggregate
principal amount of Loans then outstanding owing to such Lender; (y) all fees
and expenses due to the Arranger pursuant to that certain arranger fee letter,
dated as of July 28, 2009, by and between the Arranger and Parent Borrower and
(z) all reasonable and documented fees and expenses owed to the Administrative
Agent in connection with this Amendment and as otherwise required by Section
10.03 of the Credit Agreement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.
 
    Section 4    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or electronic “.pdf” file shall be effective as delivery of a
manually executed counterpart hereof.
 
    Section 5    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
 
    Section 6    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
    Section 7    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Parties under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and reaffirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Security
Documents. From and after the effective date of this Amendment, all references
to the Credit Agreement in any Loan Document shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. This
Amendment shall be a Loan Document for all purposes.





--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
                                                                                                           
 

       
 ROVI CORPORATION,
 as Parent Borrower
       
By: 
/s/ James Budge
   
Name:  James Budge
   
Title:  CFO
 

 
 
                                                       

   MACROVISON CORPORATION,
        in its individual capacity as Subsidirsy Borrower
        and as Managing Member of
ALL MEDIA GUIDE, LLC,
MACROVISON INTERNATIONAL
        HOLDINGS LLC and
MACROVISION SERVICE, LLC,
        each as Guarantors
       
 By: 
/s/ James Budge
   
Name:  James Budge
   
Title:  CFO

 
                                                           
 

       
 MACROVISION EUROPE LIMITED,
        as Guarantor
       
 By: 
/s/ James Budge
   
Name:  James Budge
   
Title:  CFO

 
 

 












[Amendment No. 1]


 

--------------------------------------------------------------------------------


 


ALL MEDIA GUIDE HOLDINGS, INC.
APTIV DIGITAL DEVELOPMENT SERVICES, LLC
APTIV DIGITAL, INC.
CONTINENTAL PAPER COMPANY
DIRECTCOM NETWORKS, INC.
EUROMEDIA GROUP, INC.
FORTV HOLDINGS LLC
GEMSTAR DEVELOPMENT CORPORATION
GEMSTAR–TV GUIDE INTERACTIVE, LLC
GEMSTAR-TV GUIDE INTERNATIONAL, INC.
GEMSTAR–TV GUIDE MARKETING LLC
INDEX SYSTEMS INC
IPG DEVELOPMENT VENTURE, LLC
JUMPTHESHARK.COM, INC.
MACROVISION PAYROLL SERVICES, LLC
MACROVISION TM CORPORATION
MOODLOGIC, INC.
PDT HOLDINGS, INC.
SNTV ACQUISITION, INC.
SNTV, LLC
SPACECOM SYSTEMS, INC.
STARSIGHT TELECAST, INC.
TV GUIDE AFFILIATE SALES &
MARKETING, INC.
TV GUIDE DATA SOLUTIONS, INC.
TV GUIDE DISTRIBUTION, INC.
TV GUIDE, INC.
TV GUIDE INTERACTIVE GROUP, INC.
TV GUIDE INTERACTIVE, INC.
TV GUIDE INTERNATIONAL IPG, INC.
TV GUIDE INTERNATIONAL, INC.
TV GUIDE MEDIA SALES, INC.
TV GUIDE MEDIA SERVICES, INC.
TV GUIDE MOBILE ENTERTAINMENT, INC.
TV GUIDE ON SCREEN, INC.
TV GUIDE ONLINE, INC.
TV GUIDE ONLINE, LLC
TV GUIDE VISION GROUP, INC.
TV GUIDE, INC.
TVSM PUBLISHING, INC.
TVSM, INC.
UNITED VIDEO PROPERTIES, INC.
UV CORP.
UV HOLDINGS, INC.
UV VENTURES, INC.
VIDEO TV, INC.,
as Guarantors
 

     
 By: 
/s/ James Budge
   
Name:  James Budge
   
Title:  CFO

 

--------------------------------------------------------------------------------




 
 
 

             
JPMORGAN CHASE BANK, N.A.
      as Administrative Agent
             
By: 
/s/ Sharon Bazbaz
   
Name:  Sharon Bazbaz
   
Title:  Vice President



 